Case 6:18-cv-01944-PGB-TBS Document 59 Filed 01/03/19 Page 1 of 2 PageID 449




                         UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

OSCAR INSURANCE COMPANY OF
FLORIDA,

                     Plaintiff,

v.                                                   Case No: 6:18-cv-1944-Orl-40TBS

BLUE CROSS AND BLUE SHIELD OF
FLORIDA, INC., FLORIDA HEALTH
CARE PLAN INC. and HEALTH
OPTIONS INC.,

                     Defendants.


         NOTICE TO ADDITIONAL COUNSEL NOT REGISTERED FOR CASE
            MANAGEMENT AND ELECTRONIC CASE FILING (CM/ECF)

       Upon review of this case, it appears that attorneys Lauren Kennedy, Rebecca

Schindel, and Christine Varney are not registered to participate in the Case

Management and Electronic Case Filing (“CM/ECF”) program of the Court. Further such

attorneys are listed as additional counsel for a party whose designated counsel is

participating in the Court's Case Management and Electronic Case Filing.

       Any attorney, including those appearing as additional counsel for a party in this

case, shall register and participate, as well as docket, in CM/ECF. Within thirty (30) days

from the date of this Order all counsel shall be in compliance with this directive. After

that date, the Clerk's Office will not forward paper copies of any filing made by the Court.

In the event such attorney has registered to participate in CM/ECF, counsel will continue

to receive filings by the Court in the case, but such filings will be transmitted to counsel

electronically.
Case 6:18-cv-01944-PGB-TBS Document 59 Filed 01/03/19 Page 2 of 2 PageID 450



      Counsel is advised that extensive notice of the Court's Case Management and

Electronic Case Filing program has been provided through the Court's webpage and

announced through numerous mailings.

      Counsel is directed to the website located at www.flmd.uscourts.gov under

"CM/ECF" where a password may be requested from the Court. Counsel must take the

Tutorials offered on the website before using the CM/ECF system.

      DONE and ORDERED in Orlando, Florida on this 3rd day of January, 2019.




Copies furnished to:

Counsel of Record
